Citation Nr: 0715021	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as due to exposure to asbestos.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  

This matter comes came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  By a rating decision issued in February 2002, the 
RO denied a claim of entitlement to service connection for 
asthma as due to exposure to radiation or asbestos.  
Following issuance of a statement of the case (SOC) in May 
2002, the veteran's timely substantive appeal was received in 
May 2002.  By a rating decision issued in September 2002, the 
RO, in pertinent part, denied a claim of entitlement to 
service connection for prostate cancer, as due to exposure to 
radiation.  After the SOC was issued in May 2003, the 
veteran's substantive appeal was received in July 2003.  


FINDINGS OF FACT

1.  The veteran does not have asbestosis or any current 
pulmonary disorder which is etiologically related to his 
military service.

2.  The veteran did not participate in the occupation of 
Hiroshima or Nagasaki, Japan, and there is no evidence 
linking the veteran's prostate cancer to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran did not incur asthma in service, nor may 
asthma be presumed to have been incurred or aggravated in 
service, including as a result of exposure to asbestos or 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

2.  Prostate cancer was not incurred in or aggravated by 
service and it may not be presumed to have been incurred or 
aggravated in service, including as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a pulmonary disorder and 
prostate cancer as a result of his naval service during World 
War II.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

These provisions also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his claim 
for service connection for a pulmonary disorder in June 2001, 
the RO issued a July 2001 letter which discussed the VCAA and 
the development required in his claim.  After the veteran 
submitted his May 2002 claim for service connection for 
prostate cancer, the RO issued a June 2002 letter which 
advised him of the provisions of the VCAA.  The letters 
informed the appellant of the actions VA would take to assist 
him to develop the claims, advised the appellant of the 
evidence required to substantiate a claim for service 
connection, and advised the veteran of the types of evidence 
that might be relevant to substantiate claims for service 
connection.  

The letters also advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
advised the veteran to submit any evidence he had, including 
evidence related to the circumstances of his service.  
Because these letters were issued prior to initial 
adjudication of each claim, the timing of the notice letters 
complies with the VCAA.  

Although the July 2002 letter did not specifically advise the 
veteran to submit any evidence in his possession, the lengthy 
description in that letter of the types of evidence which 
would substantiate the claim certainly implied that the 
veteran should submit evidence in his possession, if he had 
any.  The veteran thereafter submitted evidence in his 
possession.  The Board finds that the notices to the veteran 
about the VCAA complied with the requirements set forth in 
Pelegrini II.  To the extent that any notice requirement was 
not met in those letters, the record reflects that each SOC 
issued to the veteran provided the complete text of 38 C.F.R. 
§ 3.159, and that the veteran submitted additional evidence 
in his possession, including a newspaper article, after the 
initial SOC as to each claim was issued.  The claims were 
thereafter readjudicated, most recently in January 2005.  
Each of the elements of notice the Court addressed in 
Pelegrini has been met.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In addition to receiving appropriate notice about VA's duty 
to assist him, the duty to assist the veteran to develop his 
claims was met.  In particular, the veteran was afforded 
several opportunities to submit or identify evidence, and did 
submit evidence and argument.  In particular, information 
from the Defense Threat Reduction Agency as to the veteran's 
exposure to radiation is of record.  Medical opinion has been 
obtained as to the likelihood of a relationship between the 
veteran's naval service and current pulmonary disorder.  The 
veteran was notified that the opinion would be obtained, and 
the record was held open for 60 days after that opinion was 
rendered to afford the veteran an opportunity to respond to 
the February 2007 opinion.  The veteran has not identified 
any additional evidence which might be relevant to the 
claims.  

Any error in failing to notify the veteran regarding 
assignment of an effective date and a disability rating 
following a grant of service connection is harmless error, 
since the denial of the veteran's claims renders moot such 
notice.  

A.  Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic may be presumed to have been incurred during service 
if the chronic disorder becomes disabling to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Neither of the disorders at issue are defined as 
chronic, and no presumption under 38 U.S.C.A. § 1101 is 
applicable in this case.  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). It

1.  Claim for service connection for a pulmonary disorder

The veteran served on the USS GEORGE E. DAVIS, a destroyer 
escort, during World War II.  The veteran's exposure to 
asbestos on board this ship has been conceded.  

The veteran's service medical records are devoid of any 
notation that the veteran was treated for a pulmonary 
disorder.  The veteran's May 1946 separation examination is 
devoid of notation of any pulmonary disorder or abnormality.  
In a personal statement submitted in August 2001, the veteran 
stated that his mother had taken him to VA soon after his 
service discharge to help him get treatment for his breathing 
problems, but VA would not treat him.  He did not report any 
later treatment of a pulmonary disorder at a VA facility.  

Post-service private clinical records dated in December 2000 
disclose that the veteran, who was then 71, was seeking 
initial treatment for shortness of breath.  He reported 
having difficulty getting enough air for about 40 years.  The 
provider concluded that the veteran had sinusitis, an 
exacerbation of asthma, and severe rhinitis secondary to use 
of over-the-counter nasal spray medications.  The December 
2000 private clinical records establish that there are no 
clinical records relevant to this claim prior to 2000.

June 2002 computed tomography (CT) examination of the 
veteran's chest disclosed no mass, lesions, or adenopathy.  
The veteran was hospitalized for a collapsed lung in December 
2003, when a telephone post the veteran was putting in a hole 
slipped and hit him in the chest.

At a personal hearing conducted in August 2004, the veteran 
testified that he required use of oxygen and nebulizers.  

In an opinion rendered in February 2007, the reviewer noted 
that radiologic examinations of the veteran's chest ruled out 
parenchyemal scarring or interstitial infiltrates, although 
diagnostic examinations did reveal hyperinflated lungs 
consistent with obstructive airway disease.  The examiner 
concluded that the veteran did not have asbestosis, since 
there was no evidence of the type of pulmonary parenchymal 
fibrosis caused by asbestos.  The reviewer further concluded 
that the veteran did not have any current pulmonary disorder 
which was etiologically related to his military service.  

There is no evidence that the veteran manifested a pulmonary 
disorder in service.  He did not seek treatment for a 
pulmonary disorder until he was more than 70 years old, more 
than 40 years after his service discharge.  No medical 
provider has assigned a diagnosis of asbestosis.  

One medical provider, J. Charles Dugal, MD, has stated, in a 
September 2004 opinion, that the veteran's severe COPD 
(chronic obstructive pulmonary disorder) is more likely than 
not related to the veteran's exposure to asbestos in service, 
since the veteran did not smoke.  This opinion is 
insufficient to provide a valid nexus opinion to the 
veteran's COPD to service.  It provides no medical basis for 
this opinion and does not diagnosis asbestosis.  

In contrast, a February 2007 medical opinion states that the 
veteran does not have asbestosis, as the radiologic 
examinations, including computed tomography (CT) examination, 
ruled out parenchymal scarring or interstitial infiltrated.  
This opinion is wholly unfavorable to a finding that the 
veteran has asbestosis, and is so persuasive as to provide a 
preponderance of evidence against a finding that the veteran 
has asbestosis.

The February 2007 opinion notes that the veteran had a 
history of chronic, progressive bronchial asthma eventuating 
in irreversible obstructive airway disease.  The physician 
noted that asthma was diagnosed after the veteran's service, 
and stated that it was well-known that chronic, poorly 
controlled bronchial asthma can result in irreversible airway 
obstruction.  The reviewer noted that the veteran's current 
findings of hyperinflated lung fields are the opposite 
finding as compared to pulmonary restriction which would be 
expected if the veteran's current pulmonary disorder were 
related to his exposure to asbestos.  

The February 2007 opinion explains in detail why the 
veteran's currently pulmonary disorder cannot be considered 
linked to his service.  This medical opinion is wholly 
unfavorable to the veteran's claim, and is very persuasive.  
As such, this opinion places the preponderance of the 
evidence against the claim.  

The only evidence favorable to the veteran's claim, other 
than Dr. Dugal's opinion, is testimony and statement the 
veteran himself has provided.  The veteran, who is not a 
medical care provider, cannot provide competent medical 
evidence.  The medical evidence of record is unfavorable to 
the claim, and the veteran's testimony does not bring the 
favorable evidence into equipoise with the unfavorable 
evidence.  

The preponderance of the evidence is against the claim, and 
the statutory provision regarding reasonable doubt is not 
applicable to warrant a more favorable result.  38 U.S.C.A. 
§ 5107(b).  The appeal for service connection for a pulmonary 
disorder, to include as due to exposure to asbestos, must be 
denied.

2.  Claim for service connection for prostate cancer, as due 
to exposure to radiation

In his June 2001 claim, the veteran contends that he incurred 
exposure to ionizing radiation during the occupation of 
Hiroshima, Japan or Nagasaki, Japan.  He stated that his ship 
was near those cities soon after the atomic bombs were 
dropped.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  One avenue for establishing service 
connection is by showing that the disease or malady was 
incurred during or aggravated by service, that is, 
establishing service connection on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1040, 1043 (Fed. Cir. 1994); 
McGuire v. West, 11 Vet. App. 274, 277 (1998).  In this case, 
however, there is no clinical evidence that the veteran's 
prostate cancer was incurred during service, nor does the 
veteran so contend.  Here, the veteran's prostate cancer was 
initially diagnosed after 2000, several decades after the 
veteran's military service, and there is no competent medical 
evidence associating the disease to his military service 
under the generally applicable framework for service 
connection, apart from the veteran's allegations related to 
exposure to radiation.  Thus, there is no evidentiary basis 
for establishing direct service connection for prostate 
cancer.  

Service connection is also available under general 
presumptions related to chronic diseases, as set forth above.  
However, as also noted above, prostate cancer is not among 
the diseases classified by statute or regulation as chronic, 
so no presumption of service connection based on a chronic 
disorder is applicable.   

A veteran who participated in a "radiation-risk activity" is 
entitled to a presumption that certain disorders, to include 
prostate cancer, are related to that radiation risk activity.  
Participation in the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946, or onsite 
atmospheric test participation as defined in the implementing 
regulation, is a radiation risk activity.  38 C.F.R. § 
3.309(d)(3)(ii)(A)(B).  By regulation, official military 
duties within 10 miles of the city limits of either of those 
cities constitutes participation in a radiation risk 
activity.  

The veteran contends that he was exposed to radiation while 
on board the USS GEORGE E. DAVIS because that vessel passed 
so near Hiroshima or Nagasaki that he was exposed to ionizing 
radiation.  However, the Defense Threat Reduction Agency 
(DTRA) advised the RO and the veteran, in November 2003 and 
January 2004 letters, that the deck logs of the USS GEORGE E. 
DAVIS establish that the ship visited Okinawa (which is 
approximately 600 miles from Hiroshima and 500 miles from 
Nagasaki) and Sasebo (passing 22 nautical miles from 
Nagasaki) but came no closer to the area defined as the 
radiation risk area.  

The veteran also contends that he was in a small motor boat 
that left the GEORGE E. DAVIS with a dignitary to visit 
Nagasaki, and that the veteran walked on the beach there when 
the dignitary toured it.  However, the deck longs showing the 
ship's coordinates were attached to the January 2004 letter, 
together with the deck log.  The deck log for September makes 
no mention of a small motor boat leaving the destroyer.  The 
Board finds that this contention does not establish that the 
veteran was exposed to radiation.  The veteran is not 
entitled to a presumption that his prostate cancer is a 
result of participation in a radiation-risk activity.  
38 C.F.R. § 3.309(d).

The Board has considered whether the veteran is entitled to 
service connection for prostate cancer under 38 C.F.R. § 
3.311, which provides for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  However, 
the DTRA letter of January 2004 serves as a finding that the 
veteran had no appreciable exposure to radiation so as to 
warrant referral for further development under 38 C.F.R. § 
3.311(c),  Wandel v. West, 11 Vet. App. 200, 205 (1998) (no 
further development as provided in section 3.311(b)(1) 
required where the DNA (Defense Nuclear Agency, a prior 
designation of the DTRA) dose estimate was of "zero".)  Here, 
a DTRA determination that the veteran was not exposed to 
ionizing radiation from the Hiroshima or Nagasaki bombs 
provides a plausible basis to find the claimed cancer was not 
service-connected under section 3.311, and there is no 
required referral for dose estimation.  

The Board has considered each legal theory applicable to a 
claim that a veteran has a disorder as a result of exposure 
to radiation.  However, the very clear evidence as to the 
position of the ship to which the veteran was assigned is 
persuasive evidence that the veteran did not participate in a 
radiation-risk activity and was not exposed to ionizing 
radiation.  The preponderance of the evidence is against the 
claim.  The claim for service connection for prostate cancer 
as due to exposure to ionizing radiation must be denied.  



ORDER

The appeal for service connection for a lung disorder, 
claimed as due to exposure to asbestos, is denied.

The appeal for service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation, is denied.




____________________________________________
MARJORIE A. AUER

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


